Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
Claims 7 and 8 do not benefit of the earlier filing date of Provisional Application 62/899750 filed on September 13, 2019 as the provisional application provides no support for detecting a hazard or personal protective equipment.  Accordingly, claims 7 and 8 have priority to the filing date of the instant application of September 1, 2020; while claims 1 – 6 are afforded the priority date of the provisional application of September 13, 2019.
Drawings
The drawings are objected to because:
There is are figures that do not have a corresponding figure identification number, i.e. Fig. 1, Fig. 2, and etc.  The figures in question has elements numbered starting with 301 and 501.
In Fig. 5, there are spelling mistakes, e.g., element 509 the term “equired” appears that an “r” is missing and element 513 the term “roucine” appears that it should .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  The acronym “AI” should be spelled out first and then referred to by the acronym as was done for claim 8.  In light of the specification and for the purposes of compact prosecution, the Examiner is interpreting “AI” to be “Artificial Intelligence.”  , appropriate correction is required.
In regards to claim 1, limitation 4, the period at the end of the limitation after the term “travel” should be a semi-colon.
In regards to claim 5, the Examiner notes that the claim appears to be missing certain terms and consequently reads awkwardly.  The Examiner has emphasized the language that appears to be missing terms or requires rewording below:
“the system of claim 1, wherein the detail of required skill set of the service provider includes details of years of experience of the service provider, details of last time performed the same service, details of issues and concerns related an industry of the service, and details of industry where performed the last service.”
In regards to claim 8, it appears that the term “a” before “workers or individuals” in the second line of the claim should be deleted.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "precise" in claim 1 is a relative term which renders the claim indefinite.  The term "precise" is not defined by the claim, the specification does not provide a The Examiner asserts that the specification fails to establish the metes and bounds of what the applicant considers to be “precise” personal details and “precise” details and, accordingly, one of ordinary skill in the art would be unable to adequately determine how much information would need to be provided in order to meet the requirements set forth by the claimed invention.
Claim 7 recites the limitation "the Artificial Intelligence" in line 4 of claim 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite:
creating a platform comprising an location and skill set matching platform; at least one workspace and a monitoring component, that allows connection between the customers and qualified service providers for a supply chain compliance services; 
wherein the platform allows the customers to access the platform by registering within the platform using precise personal details, details and location of the company the customer is representing and a purpose of registration; 
wherein the platform allows the service provider to access the platform by registering within the platform using precise personal details, details of service willing to provide, years of experience; details of types of industries in which the service provider 
wherein the platform allows an owner or administrator of the platform to scrutinize details of the service providers, verify the authenticity and correctness of the details, and interview the customer using the platform; 
wherein the platform further allows customer to create a project or assignment within the platform by submitting precise details of required service, skill set and location for that required service; 
wherein the location and skill set matching component of the platform matches the required location and skill set for the project or assignment with the location and skill set of all the registered service providers of the platform to identify a best suited service provider for the project who fulfills each and every requirement mentioned by the customer in the project or assignment; and 
wherein the platform notifies the customer with the details of the selected best suited service provider for the project or assignment and connects the customer with the best suited service provider over the platform.  
The invention is directed towards the abstract idea of service provider matching and auctioning, which corresponds to “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed by users speaking with one another, e.g., having a consumer reach out to service providers in order to exchange information regarding what is being requested and if the service provider meets the expectations of the consumer and if everything checks out the consumer hiring the service provider.

creating a platform comprising an location and skill set matching platform; at least one workspace and a monitoring component, that allows connection between the customers and qualified service providers for a supply chain compliance services; 
wherein the platform allows the customers to access the platform by registering within the platform using precise personal details, details and location of the company the customer is representing and a purpose of registration; 
wherein the platform allows the service provider to access the platform by registering within the platform using precise personal details, details of service willing to provide, years of experience; details of types of industries in which the service provider provides service, type of assessment looking to perform, and details of distance the service provider is willing to travel using ground travel or air travel;
wherein the platform allows an owner or administrator of the platform to scrutinize details of the service providers, verify the authenticity and correctness of the details, and interview the customer using the platform; 
wherein the platform further allows customer to create a project or assignment within the platform by submitting precise details of required service, skill set and location for that required service; 
wherein the location and skill set matching component of the platform matches the required location and skill set for the project or assignment with the location and skill set of all the registered service providers of the platform to identify a best suited service provider for the project who fulfills each and every requirement mentioned by the customer in the project or assignment; and 

are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium.  That is, other than reciting a generic processor executing computer code stored on a computer medium nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic processor executing computer code stored on a computer medium in the context of this claim encompasses a consumer speaking with service providers in order to determine which service provider to hire based on whether the service provider wants to do the job and whether the customer wants to hire the service provider.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic processor executing computer code stored on a computer medium to communicate information, as well as performing operations that humans can perform by speaking with one another. The generic processor executing computer code stored on a computer medium in the steps are recited at a high-level of generality (i.e., as a generic processor executing computer (See MPEP 2106.05(g) while also reciting that the a generic processor executing computer code stored on a computer medium are merely being applied to perform the steps that can be performed by humans speaking with one another (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic processor executing computer code stored on a computer medium. 
Additionally, although the claims recite the use of artificial intelligence (AI), the Examiner asserts that the claims are simply applying the use of generic technology in order to perform the steps of the abstract idea.  The claimed invention does not improve upon the AI, but simply states that it is using an already pre-existing AI so as to collect and compare information in order to identify a match and providing the matches to a user so that the user can decide which service provider to select.
Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic processor executing computer code stored on a computer medium to perform the steps of:

wherein the platform allows the customers to access the platform by registering within the platform using precise personal details, details and location of the company the customer is representing and a purpose of registration; 
wherein the platform allows the service provider to access the platform by registering within the platform using precise personal details, details of service willing to provide, years of experience; details of types of industries in which the service provider provides service, type of assessment looking to perform, and details of distance the service provider is willing to travel using ground travel or air travel;
wherein the platform allows an owner or administrator of the platform to scrutinize details of the service providers, verify the authenticity and correctness of the details, and interview the customer using the platform; 
wherein the platform further allows customer to create a project or assignment within the platform by submitting precise details of required service, skill set and location for that required service; 
wherein the location and skill set matching component of the platform matches the required location and skill set for the project or assignment with the location and skill set of all the registered service providers of the platform to identify a best suited service provider for the project who fulfills each and every requirement mentioned by the customer in the project or assignment; and 

amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 is directed towards describes intended actions that users are allowed to perform, i.e. not prohibited, as well as describing the fundamental economic practices involved with auctioning and negotiation.  Further, similar to the discussion above with regards to AI, the use of the smart contract is simply directed towards the generic use and application of the technology that is further analogous to simply establishing and enforcing a contractual agreement between users.
Claim 3 is directed towards enforcing agreed upon terms of a contractual agreement by enforcing payment upon fulfillment of requested services.
Claim 4 is directed towards descriptive language describing the intended services that can be performed/requested.
Claim 5 is directed towards descriptive language describing the intended information that can be found in a profile.
Claim 6 is directed towards descriptive language describing the intended content of the request.
Claims 7 and 8 are similar to the discussion that was provided above with regards to AI, but simply describing other functions that the generic AI is intended to perform, e.g., image analysis.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for making a decision of which service provider should be selected to fulfill a service request.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sheikh et al. (US PGPub 2019/0080308 A1) in view of Chang et al. (US PGPub 2019/0147514 A1).
In regards to claim 1, Sheikh discloses a system for connecting a customer with a qualified service provider, the system comprising: 
(Fig. 1), 
wherein the computing system creates a digital platform comprising an Al powered location and skill set matching platform; at least one workspace and a monitoring component, that allows connection between the customers and qualified service providers for a supply chain compliance services (Fig. 1; 75, 77, 78, 87, 97, 118 wherein the system creates an online platform that includes a decentralized ledger, AI, and smart contracts in order to match service providers with requesting users based on location, skill, and job type, such as, but not limited to, transportation of products from one location to another); 
wherein the digital platform allows the customers to access the digital platform by registering within the digital platform using precise personal details, details and location of the company the customer is representing and a purpose of registration (¶ 78, 80, 82, 88, 89, 94, 111, 112, 118, 122, 127, 135, 137, 138 wherein users register with the system in order to allow for the use of the system and the profile includes user information, location information, and information pertaining to user type, i.e. is the user registering as a customer requesting service or is the user registering as a service provider, thereby allowing the system to match users accordingly); 
wherein the digital platform allows the service provider to access the digital platform by registering within the digital platform using precise personal details, details of service willing to provide, […]; details of types of industries in […] using ground travel or air travel (¶ 78, 80, 82, 88, 89, 94, 111, 112, 118, 122, 127, 135, 137, 138 wherein users register with the system in order to allow for the use of the system and the profile includes user information, location information, and information pertaining to user type, i.e. is the user registering as a customer requesting service or is the user registering as a service provider, thereby allowing the system to match users accordingly.  For a service provider, the service provider profile information includes information of the service provider, services they provide (e.g., outdoor or, more specifically, services they provide in gardening), the type of industry they provide services in (e.g., gardening), explanation of what they will perform (e.g., assessment of gardening area to perform cleaning), and details of distance (e.g., location of the service provider, ground transportation details of the request, and etc.)). 
wherein the digital platform allows an owner or administrator of the digital platform to scrutinize details of the service providers, verify the authenticity and correctness of the details, and interview the customer using the digital platform (¶ 78, 80, 88, 94, 121, 122, 127 wherein the owner of the online system configures the system to allow it to review the details of service providers in order to determine a confidence factor of the service provider that verifies the authenticity and correctness of the service provider, e.g., does the service provider actually have adequate service experience to perform the job at a requested level of quality based on what customers have stated and the number of jobs that the provider has performed, as well as allow for requesting information from the customer, i.e. interview, the specifics of the request that will be necessary to identify a suitable service provider); 
wherein the digital platform further allows customer to create a project or assignment within the digital platform by submitting precise details of required service, skill set and location for that required service (¶ 78, 80, 88, 94, 121, 122, 127 wherein the customer submits a job request that includes details of the job, such as, but not limited to, what needs to be done, when it needs to be done, cost preference, location of the request, and customized instructions); 
wherein the AI powered location and skill set matching component of the digital platform matches the required location and skill set for the project or assignment with the location and skill set of all the registered service providers of the digital platform to identify a best suited service provider for the project who fulfills each and every requirement mentioned by the customer in the project or assignment (¶ 78, 83, 87, 94, 99, 118, 121, 122, 127, 144 wherein the system analyzes the request and available and qualified service providers in order to identify the best suited service provider for fulfilling the request as per how the customer requested it); and 
wherein the digital platform notifies the customer with the details of the selected best suited service provider for the project or assignment and connects the customer with the best suited service provider over the digital platform (¶ 78, 83, 87, 94, 99, 118, 121, 122, 127, 144 wherein once the system identifies a qualified service(s) provider the system will inform the customer of their available selections that they can review and then select their desired provider.).  
Sheikh discloses a system and method of connecting users submitting a request for service and service providers that are qualified for fulfilling the service.  Sheikh discloses that the system stores information about each user type in order to perform the matching analysis and identify the best suitable service provider for the requesting user.  Despite disclosing that the system is provided with information about service providers in order to determine if a service provider is qualified, Sheikh fails to explicitly disclose all possible information that can be included about a service provider in order to determine if they are qualified.
To be more specific, Sheikh fails to explicitly disclose:
wherein the digital platform allows the service provider to access the digital platform by registering within the digital platform using precise personal details, details of service willing to provide, years of experience; details of types of industries in which the service provider provides service, type of assessment looking to perform, and details of distance the service provider is willing to travel using ground travel or air travel. 
However, Chang, which is also directed to an auctioning system for matching users and service providers based on the specifics of the request and information about service providers, further teaches that it is well-known in the art for a service provider, such as an inspector, to provide information concerning their experience and willingness to travel as a means of further refining the searching and selection process performed Sheikh is the amount of information that can be provided in a profile so as to increase the level of points that can be matched so as to increase the suitability or determination of qualification of a service provider.  Since Sheikh already discloses that a service provider’s number of jobs completed and customer feedback are evaluated to determine their qualification, it would have been obvious to one of ordinary skill in the art to further include additional information concerning their experience as this would increase the accuracy of the system determining whether a service provider is qualified.  Additionally, since location information of the request and the service provider are already taken into consideration in the system and method of Sheikh, it would have been obvious to also take into consideration the service provider’s willingness to travel as this would affect the logistics and cost that the service provider would need to take into consideration and can affect the bid that is provided and whether there is any likelihood for a user to select a service provider who is too far or whether a service provider is able to or wants to drive too far.  One of ordinary skill in the art would have found it beneficial to include as much information as possible as this would increase the selection accuracy of suitable service providers and increase the efficiency of the analysis and selection process.
(For support see: ¶ 19, 21, 23, 27, 45)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the request for service, auctioning, and bidding system of Shiekh with the ability to include as much information as possible about a service provider, such as willingness to travel and experience, as taught by Chang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and that the inclusion of more information would result in an increase to the accuracy of selecting suitable service providers and increase the efficiency of the analysis and selection process.
In regards to claim 2, the combination of Sheikh and Chang discloses the system of claim 1, wherein the digital platform of the computing system creates at least one workspace with creation of each new project or assignment that allows one or more selected and best suited service provider to create a smart contract with the customer, bid on the project, communicate and negotiate with the customer, submit status report and generate invoice for the service (¶ 75, 77, 78, 83, 87, 97, 118, 131  wherein the system accommodates a plurality of users and service providers and facilitates the creation of a new job request that allows for the selection of the best suited service provider and creation of a smart contract, bid, communication and negotiation with a user, submit the status report regarding the performance of the request, and generate an invoice for the service that instructs the smart contract as to how much to withdraw from the user in order to pay the service provider).  
In regards to claim 3, the combination of Sheikh and Chang discloses the system of claim 1, wherein the monitoring component allows an owner or administrator of the digital platform to monitor the digital platform and release a payment after approval of payment from the customer and based on successful outcome of project or or project by the service provider (¶ 112, 130, 131 wherein the owner of the online system configures the system to create a smart contract that monitors and executes payment for a completed request by the selected service provider).  
In regards to claims 4 and 5, the combination of Sheikh and Chang discloses 
(Claim 4) the system of claim 1, wherein the supply chain compliance services includes test reports, audits and assessments, corrective action and remediation, capacity building and improvement, factory evaluation, factory improvement, seminars, training, product inspection, ethical, environmental, and food and security supply chain audits at production, manufacturing, warehouse, retail and service center sites;
(Claim 5) the system of claim 1, wherein the detail of required skill set of the service provider includes details of years of experience of the service provider, details of last time performed the same service, details of issues and concerns related an industry of the service, and details of industry where performed the last service
(The Examiner refers to MPEP § 2111.04 and 2111.05 as the instant claims are directed towards non-function descriptive subject matter describing an intent for the claimed system.  The Examiner asserts that the claimed invention is directed to a system, i.e. a computing system comprising of a processor, a storage and a communication interface coupled to a network, while the instant claims are directed towards information describing included services.  In other words, the claimed invention is directed towards structure and the functions that the structure and the functions it is configured to execute, while the instant claims are directed towards describing information that is intended to be included or stored by the system and failing to further limit the structural elements of the system, the performance of how the functions are carried out, or the end result that the system is intended to perform, i.e. matching a user and service provider based on attributes, parameters, and the like associated with the user, request, and service provider, as well as historical information of the service provider regarding their experience, satisfaction level of past users, jobs performed, and etc.  The Examiner asserts that the instant claims are directed towards describing a list of information directed to describing services that are intended to be requested and performed and not directed towards limiting the structure or functions of the claimed system.).  
In regards to claim 7, the combination of Sheikh and Chang discloses the system of claim 1, wherein the system further monitors safety of the service provider at a service location by allowing service provider to send real time images or videos from the service location, where the Artificial Intelligence of the digital platform analyzes the images or videos to detect the possible hazard (¶ 99, 100, 135 wherein the service request can include a request to utilize a drone and together with the AI use onboard sensors of the drone, e.g., camera or the like, in order to inspect a location associated with the request in order to detect a hazard, e.g., inspecting a building’s roof to determine whether repair of the roof is required in order to ensure, i.e. comply, that the roof is watertight to precipitation such as rain and snow).  

______________________________________________________________________

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sheikh et al. (US PGPub 2019/0080308 A1) in view of Chang et al. (US PGPub 2019/0147514 A1) in further view of Anderson et al. (US Patent 10,963,848 B1).
In regards to claim 6, the combination of Sheikh and Chang discloses the system of claim 1, wherein the digital platform while creating a project or assignment further requires the customer to […], mention duration and date for required service, location of required service and number of required days on site (¶ 78, 99, 111 wherein as part of the service request, the user specifies a date range for the request to be fulfilled at the location where the request is at).  
The combination of Sheikh and Chang discloses a system and method of allowing a user to request for service and allowing service providers to submit bids so as to be selected to fulfill the service request.  Although the combination of Sheikh and Chang discloses that the service request provides a list of requirements, the service request does not disclose all possible requirements that can be included.
To be more specific, the combination of Sheikh and Chang fails to explicitly disclose:
the system of claim 1, wherein the digital platform while creating a project or assignment further requires the customer to select the deadline for bidding, mention duration and date for required service, location of required service and number of required days on site.
However, Anderson, which is also directed towards allowing a user to request for service and allowing service providers to submit bids so as to be selected to fulfill the Anderson teaches that by providing a deadline service providers can be made aware of the time frame they have until they can submit a bid, thereby providing them with the opportunity to be selected for a request that they are capable of performing.  One of ordinary skill in the art would have further found it beneficial to include as much relevant information in a request as possible as this allows all parties to be on the same page and understand what is being expected and whether that expectation can be met, as well as allow for more efficient scheduling.
(Col. 3 Lines 7 – 42; Col. 16 – 17 Lines 63 – 19; Col. 21 Lines 28 - 34)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the service request and bidding system of the combination of Sheikh and Chang with the ability to also include a bidding deadline, as taught by Anderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have found it obvious that providing as much information as possible in the request would allow for all parties to better understand what is being expected by the requesting user.

______________________________________________________________________

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sheikh et al. (US PGPub 2019/0080308 A1) in view of Chang et al. (US PGPub 2019/0147514 A1) in further view of Seong et al. (KR 10-2041784).
In regards to claim 8, the combination of Sheikh and Chang discloses the combination of Sheikh and Chang discloses a system and method for submitting a request for service and allowing service providers to bid on the request so as to be selected to fulfill the request.  Although the combination of Sheikh and Chang discloses that the request can include the use of a drone having an onboard camera (or the like) in order to assess a location for safety related issues (¶ 99, 100, 135 wherein the service request can include a request to utilize a drone and together with the AI use onboard sensors of the drone, e.g., camera or the like, in order to inspect a location associated with the request in order to detect a hazard, e.g., inspecting a building’s roof to determine whether repair of the roof is required in order to ensure, i.e. comply, that the roof is watertight to precipitation such as rain and snow), the combination of Sheikh and Chang fails to disclose whether the location can be monitored in order to detect users without required personal protective equipment (PPE).
To be more specific, the combination of Sheikh and Chang fails to explicitly disclose:
the system of claim 1, wherein the AI of the system further detects a workers or individuals without required personal protective equipment (PPE) surrounding the service provider using the images or videos received from the service provider and informs the same to the customer as a report.
Seong, which is also directed towards safety monitoring, further teaches that it is old and well-known to utilize a drone in order to monitor a location for identifying deficiencies in safety, such as, detecting whether workers are following safety procedures, e.g., wearing protective equipment.  Seong teaches that the implementation of such as system allows for real-time monitoring in a working site and determining the safety state of the information for specific workers.
(¶ 1, 24, 28, 29, 30, 31, 37, 39, 42)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the additional functionality of utilizing a drone to perform image capturing and monitoring of a worksite in order to determine the safety state a site and its workers with regards to safety equipment, as taught by Seong, in the service request and fulfillment system that also utilizes drones in order to perform image capturing and monitoring in order to determine the safety state of a site, as disclosed by the combination of Sheikh and Chang, as this would provide a more efficient and robust system and method of monitoring the safety state of a location. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Wheeler et al. (US PGPub 2019/0102850 A1); Vintila (CA 3058919); Oden et al – (IMPACT OF ARTIFICIAL INTELLIGENCE AND BLOCKCHAIN TECHNOLOGY ON THE CONSTRUCTION INDUSTRY) – 
Schootman et al. (Emerging technologies to measure neighborhood conditions in public health implications for interventions and next steps) – which is directed towards the utilization of modern technology, e.g., drones, for evaluating the safety of a location
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        11/12/2021